tax_exempt_and_government_entities_division release number release date uil department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending december 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone certified mail -- return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective september 20xx your determination_letter dated november 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you failed the organizational_test because you did not establish that you had an organizing document that complied with sec_501 at the time of applying for tax exemption because you never had an organizing document that meets the requirements of sec_501 and because you misrepresented that fact in your form 1023-ez the revocation is effective as of the date of exemption september 20xx contributions to your organization are no longer deductible under sec_170 after september 20xx if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division see was irs exempt_organizations examination uil certified mail - return receipt requested dear date apri taxpayer id number pril oeo-pe tax periods ended december 20xx person to contact employee id number telephone number fax address manager's contact information employee id number telephone number response due data date if you disagree send any information you want us to consider request a meeting or telephone conference with the manager shown at the top of this letter why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization deseribed in internal_revenue_code irc sec_501 file a protest with the irs appeals_office if you request a mecting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office after after we issue the final adverse determination_letter we’ ll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above the irs appéals office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status information as stated in the meeting or after we consider the information_letter rev catalog number 34809f fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we’ve issued this fetter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter f you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you f you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely for maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 form 4621-a report of examination publication publication 3498-a catalog number 34809f letter rev form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx name of taxpayer explanation of items date of notice april 20xx issues whether the exempt status of sec_501 should be revoked effective september 20xx because it is not organized exclusively for exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 the organization under irc facts applied for tax-exempt status by filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on september 20xx and was granted tax-exempt status as a c on november 20xx with an effective date of september 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization attested on form 1023-ez part il box that they have the organizing document necessary for their organizational structure sec_501 requires that an organizing document must limit your purposes to one or more exempt purposes within sec_501 the organization attested that their organizing document contains thislimitation they also attested that their organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities in activities that in themselves are not in furtherance of one or more exempt purposes the organization attested that their organizing document contains the dissolution provision required under sec_501 or that they did not need an express dissolution provision in your organizing document because they rely on the operation of state law in the state in which you are formed for your dissolution provision the organization does not appear to have any organizing documents the agent was informed by the representative of the organization there are no organizing documents and the organization has never filed with the tax exempt status the organization has filed a final form_990-pf for the tax period ending december 20xx the organization has provided proof that all assets the organization's bank account has been transferred to another organization a c entity secretary of state for form 886-a rcv department of the treasury internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items law schedule no or exhibit year period ended december 20xx internal_revenue_code irc sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulations regulation c -1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational regulation sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation c -1 b an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders revproc_2018_5 sec dollar_figure inaccurate information on request a determination_letter issued to an organization that submitted a request in accordance with this revenue_procedure may not be relied upon by the organization submitting the request if it was based on any inaccurate material information submitted by the organization inaccurate material information includes an incorrect representation or attestation as to the organization's organizational documents the organization's exempt_purpose the organization's conduct of prohibited and restricted activities or the organization's eligibility to file form 1023-ez form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items organization's position schedule no or exhibit year period ended december 20xx taxpayer's position is the organization admitted the application should not have been filed the organization does not have any organizing documentation nor did they file with the secretary of state requesting tax exempt status the organization has voluntarily terminated their tax-exempt_organization the organization has filed a final form_990-pf for the tax period ending december 20xx as the organization has filed the final form_990-pf there are no filing_requirements for any_tax forms government's position based on the above facts the organization has not established that it had organizing documents limiting the purpose of the organization to one or more exempt purposes or a proper dissolution clause that meet the organizational_test under sec_501 at the time of applying for tax exemption if an organization fails to meet either the organizational_test or the operational_test it is not exempt the organization fails the organizational_test because it did not establish that it had an organizing document that complied with sec_501 at the time of applying for tax exemption because it never had an organizing document that meets the requirements of sec_501 and because it misrepresented that fact in its form 1023-ez the revocation is effective as of the date of exemption september 20xx conclusion based on the foregoing reasons it is the irs's position that the organization failed to establish that it meets the organizational_test as required sec_501 for it to be exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective september 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods after september 20xx form 886-a rcev department of the treasury - internal_revenue_service page -3-
